DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 11/09/2022.
	
Status of Rejections
The rejection of claims 2 is obviated by the Applicant’s cancellation. 
All other previous rejection(s) is/are maintained.

Claim(s) 1, 3-6, 8-17, 21, 23-25 is/are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21: The electrode of claim 1 having a conductivity of about 2 to about 49 S/cm is new matter. 

[0025] of the instant PGPub states the following:
"HE" means a high-efficiency mesoporous carbon of the invention. Electrodes made with HE carbon possess a predominately mesoporous structure with a nominal surface area of about 380 m2/g. HE has a formulation of >98% mesoporous carbon with the balance being macroporous carbon. HE was formulated by the inventors using the pore mouth diameter profile method disclosed herein. BET assays did not detect any microporous carbon in HE.
[0075] of the instant PGPub states the following:
The target properties of the inventors' high-efficiency mesoporous carbon material (shaded band in FIG. 4A were: pore mouth diameter 3-10 nm; thickness<600 .mu.m; conductivity>5 S/cm; surface area>400 m.sup.2/g; and pore volume>1 cm3/g. One embodiment of the high-efficiency carbon of the invention has an average pore mouth diameter of 3.4 nm, a thickness of 580 .mu.m, a conductivity of 49 S/cm, a specific surface area of 378 m2/g, and a pore volume of 0.235 cm3/g, and achieves the desired increase in performance (FIG. 4B). Table 1 lists the pertinent material properties for all carbons discussed herein.
It appears that the conductivity of [0075] is for an electrode comprising 98% mesoporous carbon, which is not the same electrode as claim 1. Furthermore, even if [0075] was about claim 1, it appears to only support a conductivity of 49 S/cm with greater than 5 S/cm being an ideal conductivity. However, the paragraph does not appear to support anything outside of 49 S/cm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claim(s) 1, 3-6, 8-17, 21, and 23-25 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4 of copending Application No. 16/417574 (reference application) in view of Costantino (US 2017/0015559 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1 and 8-17: Claim 1 of 574 claims a carbon electrode used in an electrochemical system, wherein an average pore mouth profile from 70% to 100% mesoporous activated carbon. 

574 does not explicitly teach that the electrode consists of carbon. Costantino teaches a carbon electrode used in an electrochemical system (see e.g. [0014] and [0253] of Costantino), wherein the carbon electrode comprises carbon (see e.g. [0014] and [0192] of Costantino), an average pore mouth diameter of the carbon is in a range of 2 to 10 nanometers (nm) (see e.g. [0212] lines 1-3 of Costantino) and a specific surface area of the carbon is from 400-750 meters2 /gram (m2/g) (see e.g. [0213] of Costantino), achieved with a pore mouth diameter profile from 20% to 80% microporous carbon and from 20-80% mesoporous carbon (see e.g. [0196] of Costantino). Costantino teaches the electrode only contains 500 ppm of non-carbon (see e.g. [0192] lines 10-12 of Costantino). These non-carbon elements are impurities (see e.g. [0216] of Costantino). Costantino also teaches optional additions to the electrode, but these are not taught as being required (for example, some embodiments do not require binders, see e.g. [0264]-[0265] of Costantino). The amount of non-carbon elements being 500 ppm is considered to be close low and close to “consisting of carbon” (0% non-carbon elements). MPEP § 2144.05 states ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)’. 

It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to consist of carbon as taught in Costantino because Costantino teaches that electrodes of carbon are suitable for supercapacitors and batteries. 

574 does not claim a specific surface area of the carbon is from 300 to 900 meters2/gram (m2/g). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of 574 to use a specific surface area of the carbon of at least 400-750 meters2/gram as taught in Costantino because Costantino teaches this is a suitable surface area for the carbon electrodes claimed in 574. 

Claim 3: Claim 2 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells.

Claim 4: Claim 4 of 574 in view of Costantino claims that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells.

Claim 5: Claim 3 of 340 in view of Costantino claims the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 0% to 30% microporous activated carbon and from 70% to 100% mesoporous activated carbon.

Claim 6: Claim 4 of 340 in view of Costantino claims the the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells, and wherein the carbon has an average pore mouth diameter in the range of 3 to 5 nm achieved with a pore mouth diameter profile from 80% to 100% mesoporous activated carbon and from 0% to 20% macroporous activated carbon.

Claim 21: Claim 4 of 340 in view of Costantino claims the carbon electrode has a conductivity of greater than 10 S/cm. 

Claim 23: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 24: Claim 4 of 340 in view of Costantino claims the carbon electrode is a free-standing carbon material (see e.g. [0196] of Costantino).

Claim 25: Claim 1 of 340 in view of Costantino claims the carbon electrode includes 85% to 100% mesoporous carbon, which overalsp with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-6, 8-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al (US 8,828,533 B2). 

Claim 1: Dai discloses a carbon electrode used in an electrochemical system (see e.g. abstract and col 18, lines 3-6 of Dai), wherein the carbon electrode consists of:
carbon (see e.g. abstract of Dai) that has an average pore mouth diameter of the carbon (see e.g. col 3, lines 64-67 of Dai) is in a range of 2 to 50 nanometers (nm), with 2 nm and 10 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai), and 
a specific surface area of the carbon is from 50 to 800 meters2/gram (m2/g) (see e.g. col 8, lines 18-20 of Dai), achieved with a pore mouth diameter profile from 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai). The ranges of Dai overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 3: Claim 3 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).

Claim 4: Claim 4 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).

Claim 5: Dai discloses that the carbon has an average pore mouth diameter in the range of 2 to 50 nanometers (nm), with 2 nm and 5 nm listed as specific examples, (see e.g. col 6, lines 6-27 of Dai) achieved with a pore mouth diameter profile from 0% to 45% microporous activated carbon and from 55% to 100% mesoporous activated carbon (see e.g. col 6, lines 57-62 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

The limitation claiming “the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells” is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).
Claim 6: Claim 6 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Dai teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Dai teaches that the electrochemical system is selected from the group consisting of energy storage, batteries, supercapacitors (see e.g. col 1, lines 19-22 of Dai), and CDI (see e.g. col 21, lines 7-18 of Dai).

Claim 8: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 9: Dai teaches that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 10: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 11: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 12: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 14: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 15: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 16: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 17: Dai discloses that the specific surface area is from 50 to 800 m2/g (see e.g. col 8, lines 18-20 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 21: Dai discloses that the carbon electrode has a conductivity of about 0.33-400 S/cm (see e.g. col 9, lines 14-22 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 23: Dai discloses that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 24: Dai discloses that the carbon electrode is a free-standing carbon material (see e.g. col 22, lines 60-65 of Dai).

Claim 25: Dai discloses that the carbon electrode includes 50-99.9% mesoporous carbon (see e.g. 11-16 of Dai), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim(s) 1, 3-6, 8-17, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 6297293 B1).

Claim 1: Bell discloses a carbon electrode used in an electrochemical system (see e.g. abstract of Bell and col 16, lines 55-64 of Bell), wherein the carbon electrode consists of 
carbon (see e.g. col 156 , lines 67-34 of Bell), 
an average pore mouth diameter of the carbon is in a range of 2 to 1000 nanometers (nm) (see e.g. col 5, lines 59-60 of Bell), and 
a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. 

The ranges of Bell overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Bell does not explicitly teach 70-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility. 

Claim 3: Claim 3 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell). 

Claim 4: Claim 4 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell).

Claim 5: Bell discloses an average pore mouth diameter of the carbon is in a range of 2 to 1000 nanometers (nm) (see e.g. col 5, lines 59-60 of Bell). The ranges of Bell overlap with the claimed ranges. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Bell does not explicitly teach 0-30% microporous carbon and 70-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell), which pore sizes ranging from micro to macro size (see e.g. col 5, lines 59-60 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility. 

The claim contains limitations are an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell).

Claim 6: Claim 6 is an intended use/function for the electrode. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. Bell teaches all the structure of claim 3 and would be capable of being used as energy storage, batteries, supercapacitors, CDI desalination, i-CDI desalination, deionization, hydrolysis, dialysis, electrodialysis reversal, and fuel cells. Furthermore, Bell teaches that the electrochemical system is selected from the group consisting of capacitors (see e.g. col 16, lines 16-26 of Bell).

Claim 8: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 9: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 10: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 11: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 12: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 13: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 14: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 15: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 16: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 17: Bell discloses a specific surface area of the carbon is from 50 to 500 meters2/gram (m2/g) (see e.g. col 5, lines 50-58 of Bell), which overlaps with the claimed range. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.

Claim 21: Bell discloses that the carbon electrode has a conductivity of about 70 S/cm (see e.g. Table 11 of Bell). Additionally, Bell discloses the importance of the conductivity of the electrode for use as a capacitor (see e.g. col 15, lines 61-67 and col 16, lines 16-26 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the conductivity of the carbon electrode of Bell through routine experimentation to get the desired capacitor characteristics. 

Claim 23: Bell discloses that the carbon electrode is a free-standing carbon material (see e.g. col 16, lines 16-19 Fig 1 of Bell).

Claim 24: Bell discloses that the carbon electrode is a free-standing carbon material (see e.g. col 16, lines 16-19 Fig 1 of Bell).

Claim 25: Bell does not explicitly teach that the carbon electrode includes 85-100% mesoporous carbon. However, Bell does teach the electrodes are “predominantly mesoporous” (see e.g. col 16, lines 55-58 of Bell), which pore sizes ranging from micro to macro size (see e.g. col 5, lines 59-60 of Bell). This would indicate that the amount of mesoporous carbon is at least 50%, which overlaps with the claimed range. Additionally, Bell teaches that porous size can be changed and adjusted through the initial formulation (see e.g. col 16, lines 55-58 of Bell). Mesoporous carbon is preferred over micro and macro pores because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Bell by optimizing the amount of mesoporous carbon in the electrode through routine experimentation to get the desired surface area per volume and liquid accessibility.

Response to Affidavit
The declarations under 37 CFR 1.132 filed 09/30/2022 and 11/09/2022 are insufficient to overcome the rejection of the claims based upon 35 USC 103 over Dai and 35 USC 103 over Bell as set forth in the last Office action. See below.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 

On page(s) 6-8, the Applicant argues that Dai does not read on claim 1 because of the consisting of language. The Applicant references the argument of Dr. Landon in the Second Declaration stating that Dai’s carbon material is a composite of carbon nanoparticles and a carbon matrix. This is not considered persuasive.  The claim language is a carbon electrode consisting of carbon with certain properties. The term “carbon” is broad in that it encompasses all carbons that have the claimed characteristics. The electrode of Dai is only carbon and would read on the claim. The claim fails to claim any structure that would differentiate it from a composite of carbon nanoparticles in a matrix. 

On page(s) 9, the Applicant argues that Bell does not render the range of % mesoporous carbon obvious. This is not considered persuasive. The Applicant argues that Bell supports a range of 51-99% mesoporous carbon, which overlaps with the claimed range of 70-100%. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. Furthermore, there is motivation for a person of ordinary skill in the art to adjust the range % of mesoporous carbon based on the disclosure of Bell because Bell teaches the pore sizes are adjustable (see e.g. col 16, lines 55-58 of Bell) and that macro pores are desirable because the micro pores are too small to be accessible to liquids and macro pores do not provide as much surface area per volume as smaller pores (see e.g. col 1, lines 24-44 of Bell).

On page(s) 9-12, the Applicant argues that Affidavit supports an unexpected result for the instant claim 1 based on an unexpected mechanical strength. These arguments and the data in the Affidavit are not persuasive. First, the Applicant argues that Bell does not have sufficient strength to be used as an electrode. However, Bell explicitly teaches that carbon material is used an electrode (see e.g. col 16, lines 35-37 of Bell). Second, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d). The Affidavit compares the method of making the electrode in Bell with the instant invention “prepared as claimed in the instant application” (see page 8 of 09/30/2022 Affidavit). However, there is not much information about how the claimed carbons are prepared. The current claim set does not include a method of making. The instant disclosure only seems to include a method of selecting pore sizes. There is no clear method showing how these carbons are formed. Additionally, the mechanical strength, elastic modulus, and/or hardness is not included in the originally filed disclosure for this invention. Third, it is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). In order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. The provided data does not contain data points showing the criticality of the pore mouth diameter, specific surface area, and/or % mesoporous carbon nor does it contain data outside the claimed ranges showing the criticality of the ranges. 

Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 

The arguments on page(s) 5-7 about the unexpected results are similar to the ones already addressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795